DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 19, 21, 27, 28, 38, 39, 41, 45 and 47.

Applicants' arguments, filed 11/09/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, 27, 28, 38, 39, 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar et al (U.S. Patent Application Pub. No. 2004/0241212 published on 12/02/2004; of record).
As a preliminary manner, claims 28 and 35 recite the transitional phrase “consists essentially of” in the preamble (claim 28 is under examination).  The transitional phrase “consisting essentially of” or “consists essentially of” limits the scope materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See, e.g., PPG Industries v. Guardian Industries, 156 F.3d 1351, 1355, 48 USPQ2d 1351, 1355 (Fed. Cir. 1998) (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”).  In this case, as the Specification or claims lack a clear indication of what the basic and novel characteristics actually are, the term “consisting essentially of” will be construed as equivalent to “comprising.”
Pendharkar et al teach a hemostatic sponge/fabric formulation (Abstract and para [0053], [0056], [0071], and [0072]) comprising a porous structure (“porous, polymeric matrix”) of components (Abstract) comprising substrate polymers selected from, inter alia, calcium alginate (para [0030]) and polysaccharide polymers that include, inter alia, carboxymethyl chitosan, methyl cellulose, hydroxyethyl cellulose, and xanthan (i.e. binding agent) (para [0038], [0053], [0053], [0055]) wherein the components are adhered together to form the sponge (para [0049] and Fig. 4).
Pendharkar et al further teach exemplary weight percentages and ratios of polymer to fabric and that the polymer ratio/effective amount of polymeric matrix can be 
Pendharkar et al further teach the sponge/formulation further comprising a one or more therapeutic agents (para [0022]).
Although Pendharkar et al teach all of the claimed polymer components, Pendharkar et al lack sufficient specificity (i.e., there would be too much “picking and choosing”) for selecting the combination of polymers in the amounts recited in the claims to rise to the level of anticipation.
As to claims 19, 21, 27, and 28, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponge/formulation of Pendharkar et al by selecting carboxymethyl chitosan, methyl cellulose, hydroxyethyl cellulose, calcium alginate and xanthan as the specific polymer(s)/polysaccharides(s) and optimizing the amounts of the polymers to the ranges recited in the claims because it is prima facie obvious to combine or substitute one polymer component for another, both useful as polymers for forming a hemostatic sponge formulation with a reasonable expectation of success and Pendharkar et al teaches that the amount is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the desired seal efficacy and mechanical properties of the formulation and, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar et al as applied to claims 19, 21, 27, 28, 38, 39, 41 and 47 above, and further in view of Roberts et al (U.S. Patent Application Pub. No. 2008/0076722 published on 03/27/2008; of record).
Pendharkar et al teach a hemostatic sponge as applied to claims 19, 21, 27, 28, 38, 39, 41 and 47 above as set forth, supra.
Although Pendharkar et al teach is useful for providing and maintaining hemostasis of severe bleeding (para [0020]), Pendharkar et al do not specify that the sponge further comprises at least one clotting accelerator.
Roberts et al teach a hemostatic sponge comprising a clotting accelerator to treat a bleeding wound (para [0027]), which is useful for the speeding the clotting process (Abstract and para [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponge of Pendharkar et al by further comprising a clotting accelerator as taught by Roberts et al because Pendharkar et al teach that the hemostatic sponge is useful for providing and maintaining hemostasis of severe bleeding, Roberts et al teach that a clotting .


Response to Arguments
	Applicant argues that Pendharkar does not teach or suggest the composition of both carboxymethyl chitosan and methyl cellulose.
	The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests. Pendharkar discloses in paragraph [0038] wherein suitable polysaccharides include methyl cellulose, carboxymethyl chitosan, and mixtures and derivatives of the above. Therefore, since Penharkar discloses mixtures of polysaccharides and wherein the polysaccharides include methyl cellulose and carboxymethyl chitosan, a composition of both carboxymethyl chitosan and methyl cellulose is obvious from the teachings of Penhardkar and Applicant’s argument is unpersuasive. 

 	Applicant argues that Pendharkar lists these components as a potential single polysaccharide for use in it matrix.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed above, Pendharkar discloses wherein mixtures of polysaccharides may be incorporated. As such, Applicant’s argument is unpersuasive. 


	The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to working examples. As such, Applicant’s argument is unpersuasive.

	Applicant argues that the potential polysaccharides of Penharkar are not necessarily meant to be mixed and matched, and there is no indication in the working examples of Penharkar that such a move would be advantageous.
	The Examiner does not find Applicant’s argument to be persuasive and submits that this argument has been addressed above. 

	Applicant argues that the composition of claim 1 produces a wound dressing with unexpected advantageous properties. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed previously, the claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). Applicant has compared the claimed subject matter to Posisep®. It is unclear if Posisep® is the closest prior art since it is unclear what Posisep® comprises, how it differs from the claimed invention, and by what degree it differs from the claimed invention. Therefore, Applicant’s argument is unpersuasive since it cannot be determined whether the claimed invention is unexpected since Applicant has not shown wherein Posisep® is the closest prior art. 

	Moreover, although Applicant argues that Posisep® comprises N,O-carboxymethyl chitosan, it is unclear what other components are in Posisep®. Posisep® comprising N,O-carboxymethyl chitosan does not make it the closest prior art since Pendharkar also discloses an embodiment comprising one of the components of the claimed invention in Example 1 (i.e. methyl cellulose).

	Applicant argues that the working examples show at least 40% better vertical expansion. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, it cannot be determined whether the claimed invention is unexpected since Applicant has not shown wherein Posisep® is the closest prior art. 


	Applicant argues that the working examples show significantly better pliability.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, it cannot be determined whether the claimed invention is unexpected since Applicant has not shown wherein Posisep® is the closest prior art. 
	Furthermore, paragraph [0044] of Pendharkar discloses wherein the amount of polymer affects the mechanical properties, e.g. stiffness and brittleness, of the composition. As such, one of ordinary skill in the art would reasonably expect the claimed composition to have better pliability than Posisep X depending on the amount of polymer present in Posisep X. 

	Applicant argues that the working examples show shorter degradation.

	Furthermore, one of ordinary skill in the art would reasonably expect a composition comprising more highly soluble polymers to degrade faster than a composition comprising less highly soluble polymers. As such, one of ordinary skill in the art would reasonably expect the claimed composition to have shorter degradation than Posisep X depending on the type and amount of polymers present in Posisep X.

Conclusion
Claims 19, 21, 27, 28, 38, 39, 41, 45 and 47 are rejected.
Claims 22, 35, 42 and 43 have been withdrawn.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.